Title: From George Washington to Robert McKenzie, 5 August 1756
From: Washington, George
To: McKenzie, Robert



To Captain Robert McKenzie—at Cox’s Fort.Sir,
[Winchester, 5 August 1756]

I wrote you yesterday; since which I have received yours of the 3d instant, and observe the contents. I find it impossible with the few men I have to erect a chain of Forts on the frontiers; as the Assembly have ordered, and the Council of the 10th instant, advised: For which reason, and to relieve yours, as well as the complaints of others, the enclosed to Captain Waggener covers Instructions to Captain Bell, to march with his company immediately to Cox’s Fort; where he is to remain with twenty men, to cover and secure all convoys, expresses, &c. that are passing and repassing to and from Fort Cumberland; as you are likewise to do betwixt him and Edwards’s. The remainder of Captain Bells’ men are to be divided into two parties; one of

which is to strengthen the garrison at Ashby’s, for the aforesaid purposes, while the other with his Ensign, remains at Kirkendalls, for the protection of that Settlement. By this means you will be eased from that duty; and by drawing off your Force left at Cox’s (which you are to do, so soon and not before Captain Bell arrives there) you will be enabled with your whole company to oppose the enemy, and afford the stronger Escorts. I would urge it as very necessary to erect a covert-way to secure your water, which might be done with great ease and tolerable security, with nothing more than a common fence eight or ten feet deep, covered at top: It should be a staked fence and strait, two stakes drove in the ground a foot asunder, at the distance of a rails length from the water, and filled in close, will be sufficient proof against musquetry.
What relief to afford, or how to direct you concerning your provisions, I know not. The Commissary whose business it is, has been absent this month: while you have grain in the fort you can not suffer; tho’ put to difficulty in getting it ground. Your meat make Pearsall buy, and in his Fields; his protection was one motive among others, of your being there; and he can do no less for your present support. What store of provisions is wanting, must be laid in, so soon as the Governor directs, to whom I have wrote.
I had no opportunity of directing further about the Rangers—but you are now to acquaint Mr Lemon, that he is to remain at his Fort, and act as Lieutenant to the Rangers, until further orders: and when he has retired from that, he may seek a Service which he more prefers, since he has refused my offer. Tell him also not to stir from thence at his peril, until he has leave; if he does, I will arrest him for disobedience of orders, and try him so soon as he arrives here. In my letter of yesterdays date, I desired that you would be punctual in sending me exact weekly returns, to be signed by yourself and officers, of the strength and state of your company: and do again repeat that order; as I am fully resolved to suspend the first captain or commander of a company who fails in sending them regularly to me—or is negligent or careless in making them out; if an error is found of one single man, I will do it. By my returns of the strength of the Regiment, companies of Rangers, &c. and by the size-rolls delivered by each Officer—I can make only 926

men, while Mr Boyd makes 1080 paid—what am I, or what is the Governor, who examines these returns, to think of them? Sure, the most favourable construction that can be made of this is, that the Officers have very little concern in the management of their companies, to suffer such idle and different returns. I am &c.

G:W.
Winchester, August 5th 1756.    

